Greenblott, J.
Appeal from a decision of the Workmen’s Compensation Board, filed November 29, 1968. The board found that decedent on May 4, 1966 lifted a quantity of ice cream on the employer’s delivery dock and “ that this lifting resulted in a rupture of an aortic aneurysm and the death on May 14, 1966 ” and that “ death was the unavoidable result of such accidental injury.” Since the record contains direct medical evidence to support the board’s determination, that decision should not be disturbed. (Matter of Herring v. Second Presbyt. Church, 26 A D 2d 874.) Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Greenblott, J.